Citation Nr: 1125459	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  08-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether W.H. is the Veteran's accredited representative within the provisions of Section 14, Title 38, United States Code.

2.  Entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure.


WITNESSES AT HEARING ON APPEAL

The Veteran and W.H.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision, and a May 2007 administrative decision, by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

In May 2010, the Veteran and W.H. testified at hearing before the undersigned Veterans Law Judge, a transcript of which is associated with the record on appeal.


FINDINGS OF FACT

1.  In its September 2010 memorandum opinion, VA's Office of the General Counsel (OGC) concluded that W.H. had been accredited by VA through the North Carolina Division of Veterans Affairs for the period March 2001 through April 2003, but was not accredited by VA individually or through any other VA-recognized organization on any other date, or been granted an exception to the one-time-only limitation on representation without accreditation pursuant to 38 C.F.R. § 14.630.  

2.  A valid notice of disagreement was not received within one year of the January 2006 letter notifying him of the January 2006 rating decision denying entitlement to service connection for diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  W.H. is not an accredited representative within the provisions of Section 14, Title 38, United States Code.  38 U.S.C.A. §§ 501(a), 5902, 5903, 5904 (West 2002 & Supp. 2010); 38 C.F.R. §§ 14.627, 14.628, 14.629, 14.630 (2010).  

2.  The Veteran did not file a timely notice of disagreement to the January 2006 rating decision denying service connection for diabetes mellitus, type 2.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.301, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  VA was not required to provide the Veteran with such notice in this case, as it is one where entitlement to the benefit claimed cannot be established as a matter of law.  See 38 C.F.R. § 3.159(b) (3) (ii) (2010).  This extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003). 

As the pertinent facts in this case are undisputed, and the law as mandated by statute, and not the evidence, is dispositive of this appeal, the Board finds that no further action is required pursuant to the duties to notify and to assist.  See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  Moreover, as the outcome of the case is based on the law and not the evidence, the holdings of Bryant v. Shinseki, 23 Vet. App. 488 (2010), regarding the duties of Board hearing officers during the course of a Board hearing, are not applicable here.

Accreditation

A January 2006 rating decision denied service connection for diabetes mellitus type 2, based on exposure to herbicides in service.  W.H. submitted a statement in September 2006 which was intended to be a Notice of Disagreement on the Veteran's behalf.  In May 2007, the RO determined that W.H. was not an accredited representative for the purposes of assisting the Veteran with his claim, and rejected the September 2006 document as an adequate Notice of Disagreement.  38 C.F.R. § 20.301 (2010).  In July 2007, the Veteran filed a Notice of Disagreement with VA's decision not to recognize W.H. as his representative, and this appeal followed.  38 C.F.R. § 19.28 (2010).  

VA's Office of the General Counsel (OGC) determines, in the first instance, whether an individual should be accredited to represent one or more veterans with claims before VA.  38 C.F.R. §§ 14.629, 14.630 (2010).  In response to the Board's July 2010 request, OGC provided a September 2010 memorandum opinion.  While noting that it did not have the authority to adjudicate whether an individual was a claimant's representative on a particular date, the memorandum opinion stated that W.H. had been accredited by VA through the North Carolina Division of Veterans Affairs for the period March 2001 through April 2003, but was not accredited by VA individually or through any other VA-recognized organization on any other date.  The OGC opinion also found that W.H. had not requested, or been granted, an exception to the one-time-only limitation on representation without accreditation pursuant to 38 C.F.R. § 14.630.

Review of the record confirms that, from the time the claim was filed through the time the September 2006 "notice of disagreement" was received by VA, W.H. was not accredited by VA individually or through any other VA-recognized organization, and had not been granted an exception to the one-time-only limitation on representation without accreditation pursuant to 38 C.F.R. § 14.630.  Moreover, in September 2006, on the same date the September 2006 letter indicating disagreement with the January 2006 rating decision was received by VA, the Veteran used VA Form 21-22 to appoint the "V.F.W. Post 4203 Service Representative" of the Veterans of Foreign Wars as his representative.  But again, there is no evidence that W.H., this "V.F.W. Post 4203 Service Representative," was accredited by VA through Veterans of Foreign Wars at the time the September 2006 document was submitted.  Although the Veteran submitted a VA Form 21-22 indicating that he appointed W.H. as his representative under 38 C.F.R. § 14.630, the one-time-only limitation on representation without accreditation, this form was dated May 25, 2010, almost 4 years after the September 2006 document was submitted.  Additionally, W.H. testified that he was currently representative Veterans in approximately 260 open claims, which is contrary to the assertion of one-time representation.  On this basis, the Board finds that W.H. is not the Veteran's accredited representative with respect to the Veteran's June 2005 claim to reopen the issue of entitlement to service connection for diabetes mellitus, type 2.  

In sum, W.H. was not accredited by VA individually or through any other VA-recognized organization at the time the September 2006 document was submitted.  He also had not been granted an exception to the one-time-only limitation on representation without accreditation pursuant to 38 C.F.R. § 14.630 at that time.  Accordingly, the Board finds that W.H. was not the Veteran's accredited representative within the provisions of Section 14, Title 38, United States Code.  For this reason, the appeal must be denied.

Timeliness of Notice of Disagreement

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200. Except in the case of simultaneously-contested claims, a claimant or his or her representative must file a Notice of Disagreement with a determination by the Agency of Original Jurisdiction (AOJ) within one year of the date the AOJ mails notice of that determination to him or her.  Otherwise, that determination will become final.  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

A Notice of Disagreement may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such Notice of Disagreement or Substantive Appeal.  38 C.F.R. § 20.301.  

As noted above, a January 2006 rating decision denied service connection for diabetes mellitus type 2, based on exposure to herbicides in service.  The September 2006 document indicating the Veteran's disagreement with the January 2006 rating decision was filed not by the Veteran, but by W.H., who as discussed in detail above, is not recognized by VA as the Veteran's representative.  On this basis, the September 2006 document is not a valid Notice of Disagreement.  There are also no other documents in the claims file, dated within the one-year of the January 2006 notice letter accompanying the January 2006 rating decision, to indicate the Veteran's disagreement with that rating decision.

Because no Notice of Disagreement was filed within the one-year period following notice to the Veteran of the January 2006 rating decision, the Board finds that an appeal was not perfected with respect to the issue of entitlement to service connection for diabetes mellitus, type 2.  For this reason, the Board has no jurisdiction over the issue, for the purposes of appellate adjudication, and it is dismissed.


ORDER

The appeal with respect to whether W.H. is the Veteran's accredited representative within the provisions of Section 14, Title 38, United States Code, is denied.

The issue of entitlement to service connection for diabetes mellitus type 2 is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


